



Exhibit 10.12


OGE Energy Corp.
Director Compensation
Compensation of non-officer directors of the Company in 2017 included an annual
retainer fee of $210,000, of which $100,000 was payable in cash in quarterly
installments and $110,000 was deposited in the director's account under the
Company's Deferred Compensation Plan and converted to 3,210 common stock units
based on the closing price of the Company's Common Stock on December 5, 2017. In
2017, the non-officer directors did not receive additional compensation for
attending Board or committee meetings but were instead paid a quarterly cash
retainer that was increased from the previous year. The lead director received
an additional $25,000 cash retainer in 2017. The chair of the Audit Committee
received an additional $15,000 cash retainer in 2017. The chair of the
Compensation and Nominating and Corporate Governance Committees received an
additional $10,000 annual cash retainer in 2017. Each member of the Audit
Committee also received an additional annual retainer of $5,000. These amounts
represent the total fees paid to directors in their capacities as directors of
the Company and OG&E in 2017.


Under the Company's Deferred Compensation Plan, non-officer directors may defer
payment of all or part of their quarterly cash retainer fee, which deferred
amounts in 2017 were credited to their account as of the quarterly scheduled
payment date. Amounts credited to the accounts are assumed to be invested in one
or more of the investment options permitted under the Company's Deferred
Compensation Plan. In 2017, those investment options included a Company Common
Stock fund, whose value was determined based on the stock price of the Company's
Common Stock. When an individual ceases to be a director of the Company, all
amounts credited under the Company's Deferred Compensation Plan are paid in cash
in a lump sum or installments. In certain circumstances, participants may also
be entitled to in-service withdrawals from the Company's Deferred Compensation
Plan.


On November 28, 2017, the Compensation Committee met to consider director
compensation. At that meeting, the Compensation Committee increased the annual
equity retainer, noted above, credited on December 7, 2017, from $105,000 to
$110,000.



